Birdsong, Judge.
This discretionary appeal was considered and granted by this court on February 1,1983. After grant, the full record and transcript were presented to this court.
The ALJ found that Berman’s death resulted from an employment-related activity at a time and place required by the duties of his employment. The record contains evidence to support such findings. Both the full board and the superior court have affirmed this award.
At the time of the original grant of the discretionary appeal, we did not have such a full record. The final examination of the complete record shows that in reality this was an “any evidence” case. There being substantial evidence to support the findings and conclusions of the ALJ, the superior court did not err in affirming the judgment.
Inasmuch as there is no legal point of novel import in this case, but only a factual determination and facts to support the judgment, the discretionary appeal is dismissed as having been improvidently granted.

Appeal dismissed.


Shulman, C. J., and McMurray, P. J., concur.

John P. Hines, H. Durance Lowendick, for appellants.
Brian W. Wertheim, Charles H. Hyatt, for appellees.